                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


GLENDA THOMAS
                                                         CIVIL ACTION
VERSUS
                                                         NO. 17-1804-JWD-RLB
FLOWSERVE US INC.
                                                         Consolidated for Discovery
                                                         Purposes Only with
                                                         CV 17-482-JWD-RLB
                                                         Applies to CV 17-1804-JWD-RLB
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated May 22, 2019, with which this Court agrees, to

which an objection was filed;

       IT IS ORDERED that Plaintiff’s Renewed Motion for Leave to File Amended

Petition for Damages (Doc. 24) is GRANTED.

       IT IS FURTHER ORDERED that the Court instruct the Clerk’s Office to enter

Plaintiffs’ Amended Complaint (Doc. 24-2) into the record.

       IT IS FURTHER ORDERED that subsequent to the entry of the Amended

Complaint into the record, which will destroy diversity jurisdiction in this action, the Court

REMAND this action to the 19th Judicial District Court, East Baton Rouge Parish,

Louisiana.

       Signed in Baton Rouge, Louisiana, on July 15, 2019.

                                             S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
